UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
ANTHONY TELLIS, ET AL. CIVIL ACTION NO. 18-CV-0541
VERSUS JUDGE ELIZABETH ERNY FOOTE
JAMES M. LEBLANC, ET AL. MAGISTRATE JUDGE HORNSBY

MEMORANDUM RULING

Before the Court are Plaintiffs’ motion for a temporary restraining order and
preliminary injunction, [Record Document 142], and Defendants' motion to approve
communication with members of the proposed class, [Record Document 139]. For the
reasons given below, IT IS ORDERED that Defendants are to provide Plaintiffs’
counsel with reasonable opportunity to conduct confidential interviews with members of
the proposed c|ass. As a result of this order, Plaintiffs’ motion for a preliminary
injunction, [Record Document 142], is DENIED AS MCOT. Defendants’ motion,
[Record Document 139], is also GRANTED; defense counsel may speak with inmates
who are not currently represented by Plaintiffs’ counsel, subject to the prophylactic
guidelines described below.
I. Plaintiffs’ Counse|’s Access to Members of the Proposed Class

Plaintiffs seek a temporary restraining order and preliminary injunction allowing
Plaintiffs’ counsel to interview the named plaintiffs as well as other inmates at David
Wade Correctional Center (“DWCC”). [Record Document 142]. Although the parties

have reported to the Court that they have resolved their dispute regarding the ten

inmates whose interviews were the subject of the motion, the parties have also alerted
the Court that they continue to dispute the access Plaintiffs’ counsel may have to
members of the proposed class.

At the outset, the Court observes that a preliminary injunction is not the ideal
procedural vehicle for the relief Plaintiffs seek. Although the amended complaint alleges
certain kinds of interference with what inmates can bring to attorney meetings, it does
not allege that Defendants are preventing these meetings entirely. [Record Document
154 at 45, 53]. The absence of this allegation in an otherwise detailed complaint
suggests that the specific issue raised by Plaintiffs’ motion-the availability of in-person
interviews with counsel-is not necessarily connected to the merits of this litigation.1

In order to control the progress of a class action, Rule 23(d) of the Federal Rules
of Civil Procedure authorizes a district court to “enter whatever orders are necessary to
the conduct of the action." fn re N/ssan Motor Corp. /lnz‘/'z‘ru.<:zL Lit/'g., 552 F.2d 1088,
1102 (5th Cir. 1977) (citing Gora'on \/. E. A/'r L/nes, Inc., 549 F.2d 1006, 1012 n.8 (5th
Cir. 1977); Ca/houn v. C00/<, 469 F.2d 1067 (5th Cir. 1972)). This action has been
pending for over a year, and a hearing on class certification is set for 0ctober 15, 2019.
Actions by either party that invite additional delay interfere with the “just, speedy, and
inexpensive determination” of the merits of this action. Fed. R. Civ. P. 1. As a result, the

Court finds that the interests of justice are best served by allowing Plaintiffs’ counsel

 

1 In making this observation, the Court does not preclude the possibility that
provision for in-person interviews between inmates and counsel might be part of a final
judgment.

reasonable access for in-person confidential interviews with members of the proposed
class,

Several unique features of this litigation support this Court's conclusion. First,
inmates in the proposed class have a First Amendment right to a “reasonable
opportunity to seek and receive the assistance of attorneys. Regulations and practices
that unjustifiably obstruct the availability of professional representation or other aspects
of the right of access to the courts are invalid.” Procun/'er v. Mart/'nez, 416 U.S. 396,
419 (1974) (citing EX parte Hu//, 312 U.S. 546 (1941)), overruled on other grounds by
Thornburgh i/. Abboti.‘, 490 U.S. 410 (1989). This Court acknowledges that the named
plaintiffs may lack standing to raise the claims of other members of the proposed class.
Nevertheless, given the procedural posture of this case, this Court feels that it must
give some weight to the interests of members of the proposed class.

Second, the Magistrate Judge has granted Plaintiffs’ motion to amend the
complaint to add the Advocacy Center as a plaintiff. [Record Document 153]. Although
the amendment is the subject of a pending appeal, [Record Document 157], the
Advocacy Center is currently a party to this litigation. The Advocacy Center is the
protection and advocacy (“P&A") agency for Louisiana. P&A agencies have a statutory
mandate to investigate conditions at facilities that house the mentally i|l. 42 U.S.C. §§
10802(3), 10805(a). Federal regulations enforce this mandate by allowing P&A agencies
“reasonable unaccompanied access to public . . . facilities . . . which render care or
treatment for individuals with mental illness . . . and . . . . reasonable unaccompanied

access to residents at all times necessary to conduct a full investigation of an incident of

abuse or neglect," 42 C.F.R. § 51.42(b); these facilities include prisons, /'d. § 51.2.
Hence, the Advocacy Center has a right to access DWCC inmates. However, DWCC and
the Advocacy Center have previously entered into a settlement agreement in the Middle
District of Louisiana regarding the Advocacy Center's access to the prison. This Court
does not intend to interfere with any resolution of disputes under that agreement.
Instead, this Court merely wishes to note the existence of authority for the Advocacy
Center to access individual inmates who may be members of the proposed class.

Characteristics of the members of the proposed class also weigh in favor of
allowing Plaintiffs’ counsel in-person interviews. Because the members of the
prospective class are a|| incarcerated, Plaintiffs’ counsel has no means of accessing
them except with Defendants' cooperation. Although Defendants assert that mail is an
effective substitute for in-person visits, [Record Document 145 at 13-14], Plaintiffs
have pointed out various characteristics of their clients or prospective clients that
render mail an ineffective substitute for in-person meetings, including the literacy level
of many inmates, [Record Document 142-1 at 9]. The Court also notes that the inmates
who are the subject of this litigation are mentally ill, a circumstance that not
infrequently contributes to difficulties in communication.

Finally, Plaintiffs represent that in-person attorney visits have been conducted at
DWCC for nearly two years without incident. [Id.]. Defendants do not dispute that, until
recent|y, they have been providing the access that they are now denying. They have
pointed to no change in circumstances at DWCC that would support a need to curtail

visits that have been going on for some time. This, in turn, suggests that there is no

strong penological interest in preventing reasonable in-person visits of Plaintiffs’ counsel
with members of the prospective class.

Therefore, IT IS ORDERED that Defendants are to allow Plaintiffs’ counsel
reasonable access to confidential interviews with members of the proposed class. In
light of this order, Plaintiffs’ motion for a preliminary injunction [Record Document 142]
is DENIED AS MOOT. If the requests for interviews become unreasonable in number,
duration, or frequency, Defendants may raise that issue in a subsequent motion.

II. Defendants' Communication with Members of the Proposed Class

Defendants have moved for permission to communicate with unrepresented
members of the proposed class. [Record Document 139]. The parties have represented
to the Court that Plaintiffs’ counsel claims to have an attorney-client relationship with
310 DWCC inmates.

Prior to class certification, defendants have a right to speak with unrepresented
class members. Fed. Judicial Ctr., Manua/ for Com,o/ex L/'t/'gat/on, Foun‘h § 21.12 (2004)
(citing Gu/f 0/'/ Co. i/. Bernaro’, 452 U.S. 89, 95 (1981)) (“Defendants and their counsel
generally may communicate with potential class members in the ordinary course of
business . . . .”); see also Gu/f O/'/, 452 U.S. at 100 (finding that a ban on
communication between counsel for a party and members of a proposed class without
prior court approval was an abuse of discretion absent findings warranting the restraint
on expression). However, ethical rules prohibit defense counsel from speaking directly

with named plaintiffs See La. R. Prof'l Conduct 4.2.

Rule 4.2 of the Louisiana Rules of Professional Conduct provides that an attorney
may not speak with a “person the lawyer knows to be represented by another lawyer in
the matter." Io'. Members of the proposed class, even those with present attorney-client
relationships with Plaintiffs’ counsel, are technically not parties “in the matter" at the
moment. However, if the class is certihed, then these putative class members with
whom Plaintiffs’ counsel has a present attorney-client relationship will become parties to
this matter. In accord with the spirit of Rule 4.2, the Court concludes that defense
counsel may not speak with members of the proposed class with whom the Advocacy
Center currently has an attorney-client relationship.

Thus, to allow Defendants and their counsel to exercise their right to
communicate with members of the proposed class, they must have some way to
determine who is currently represented. Therefore, IT IS ORDERED that by March
15, 2019 Plaintiffs’ counsel provide defense counsel with a list of inmates with whom a
present (not prospective) attorney-client relationship exists.

The Court will offer a few observations to assist the parties in determining who is
presently represented by Plaintiffs’ counsel. First of all, the Court finds it somewhat
difficult to believe that Plaintiffs’ counsel has a present attorney-client relationship with
310 different inmates. Plaintiffs appear to be confusing the existence of a privilege with
the existence of an attorney-client relationship. If an inmate has spoken with or written
to Plaintiffs’ counsel as a prospective client, then that communication is privileged and
counsel has acquired limited duties of loyalty and conndentiality. $ee La. R. Prof'l

Conduct 1.18.

Nevertheless, communication with a prospective client does not, in itself, create
an attorney-client relationship. The formation of an attorney-client relationship requires
a “clear and express agreement between the parties." Sp/cer i/. Gambe/, p. 5 (La. App.
4 Cir. 6/20/01); 789 So. 2d 741, 744 (citing /(e//er i/. LeB/anc, 369 So. 2d 193 (La. Ct.
App. 1979)). For lawyers practicing in Louisiana, an attorney-client relationship is
formed when:

l (1) a person manifests to a lawyer the person’s intent that the lawyer
provide legal services for the person; and either
(a) the lawyer manifests to the person consent to do so; or
(b) the lawyer fails to manifest lack of consent to do so, and the
lawyer knows or reasonably should know that the person
reasonably relies on the lawyer to provide the services . . . .
In re Austin, 2006-0630, p. 10 (La. 11/29/06); 943 So. 2d 341, 347 (quoting
Restatement (Third) of Law Governing Lawyers § 14 (Am. Law Inst. 2000)). Thus, the
client must subjectively believe that an attorney-client relationship has been formed and
that belief must be objectively reasonable. Fe/ngerz‘s i/. D¢lnna, 2017-0321, p. 9 (La.
App. 4 Cir. 1/10/18); 237 So. 3d 21, 28 (quoting $t. Pau/ F/'re 8c Mar/'ne Ins. Co. i/. GAB
Rob/'ns /V. Am., Inc., 2008-0331, pp. 8-9 (La. App. 4 Cir. 11/19/18); 999 So. 2d 72, 77).
If the lawyer merely gathers information without offering to provide legal services, an
attorney-client relationship might not be formed. Cl€ Austin, 2006-0630, pp. 10-11; 943
So. 2d at 348 (holding that when an attorney acted as an investment advisor and did
not provide legal services no attorney-client relationship was formed). In the pre-
certification context, the fact that a member of the proposed class will become

represented if the class is certihed is not relevant to determining whether a present

attorney-client relationship exists between proposed class counsel and the member of

7

the proposed class. When compiling the list of inmates with whom Plaintiffs’ counsel
has an attorney-client relationship, counsel is encouraged to keep this law in mind. If
Defendants disagree with Plaintiffs’ counsel’s characterization of their relationship with a
particular inmate, Defendants may file an appropriate motion.

Although defense counsel has the right to speak with unrepresented class
members, this Court retains discretion to oversee that communication. $ee Fed. R. Civ.
P. 23(d); Gu/f O//, 452 U.S. at 100 (“Because of the potential for abuse, a district court
has both the duty and broad authority to exercise control over a class action and to
enter appropriate orders governing the conduct of counsel and parties.”). Nevertheless,
because restricting communication raises First Amendment concerns, the Supreme
Court has instructed that

an order limiting communications between parties and potential class

members should be based on a clear record and specific findings that

reflect a weighing of the need for a limitation and the potential
interference with the rights of the parties ..... [S]uch a weighing-

identifying the potential abuses being addressed_should result in a

carefully drawn order that limits speech as little as possible, consistent

with the rights of the parties under the circumstances
Gu/f Oi/, 452 U.S. at 102. Courts have specifically intervened to limit communication
with putative class members “where the communications were misleading, coercive, or
an improper attempt to undermine Rule 23 by encouraging class members not to join
the suit." Be/tL i/. Emcare, Inc., 299 F. Supp. 2d 664, 667 (E.D. Tex. 2003) (citing K/e/'ner
i/. F/'r$zL /Vat’/ Ban/< of At/., 751 F.2d 1193, 1206 (11th Cir. 1985); Burre// i/. Croi/i/n Cem‘.
Petro/eum, 176 F.R.D. 239, 244~45 (E.D. Tex. 1997); Ham,oton Hardware, Inc. i/. Cotter

& co., 156 F.R.D. 630, 632-33 (i\i.o. Tex. 1994)).

Defense counsel have a First Amendment right to engage in noncoercive and
nonmisleading communication with unrepresented members of the proposed class.
Moreover, Plaintiffs’ counsel represent that potentially problematic communications with
members of the proposed class have been made by Defendants themselves rather than
by defense counsel. [Record Document 164 at 3-4].

On the other hand, “prisons and jails are inherently coercive institutions . . .
l/l/esi‘.L i/. Atk/n$, 487 U.S. 42, 56 n.15 (1988). In addition, during a recent pretrial
conference, counsel for Defendants stated that they had information that specific
inmates, including a named plaintiff, no longer wished to be associated with this
litigation. [Record Document 152 at 2]. This revelation raises a possibility that coercive
pressure is being placed upon named plaintiffs and other prospective class members.2
This Court is also concerned that inmates may have some difficulty understanding
precisely who defense counsel represents. Counsel from Kantrow Spaht are not state
employees and are not the attorneys typically representing DWCC and its officials.

Therefore, Defendants' motion to approve class communication [Record
Document 139] is GRANTED. IT IS ORDERED that defense counsel may interview
unrepresented members of the proposed class. However, to lessen the risk of coerced

communications, IT IS FURTHER ORDERED that the following requirements are put

in place:

 

2 Plaintiffs’ counsel has now clarified that there is no evidence that defense
counsel had improper contact with either named plaintiff. [Record Document ___ at
2]. Instead, it appears that this contact occurred through Warden Deborah Dauzat, one
of the defendants in this matter. [Io'. at 3-4].

9

(1) Defense counsel may not interview members of the proposed class who appear
on the list of currently represented persons that Plaintiffs’ counsel will provide by
March 15, 2019;

(2)Before any interview with an unrepresented member of the proposed class,
defense counsel must inform the inmate of the following:

a. That counsel represents DWCC and each of the Defendants;

b. That the inmate may decline to speak with defense counsel;

c. That the inmate cannot be punished for refusing to speak with defense
counsel;

d. That the inmate cannot be rewarded for choosing to speak with defense
counseL

IT IS FURTHER ORDERED that defense counsel are to ensure that Defendants
and their agents do not give members of the proposed class any impression that is
contrary to guarantees (b), (c), and (d) above.

This order mirrors practices specifically approved by the Eastern District of
Michigan for communication between defense counsel and inmates who are members
of a prospective class:

ascertaining whether each interviewee was already represented by

counsel in a conditions of confinement case and discontinuing the

interview if the interviewee answered in the affirmative, disclosing their
identity as [defense counsel] and their representation of the [department

of corrections], [and] allowing . . . the interviewees the ability to decline
to . . . speak with the [defense attorneys] without disciplinary
repercussions.

10

Doe 1 i/. Mich. De,o’t of Corr., No. 13-14356, 2014 WL 3809419, at *9 (E.D. Mich. Aug.
1, 2014). As with the Doe court, this Court believes that the procedure embodied in its
order represents a minimal restriction on speech that still enables Defendants to
exercise their rights. This Court also believes that items (c) and (d) address Plaintiffs’
concern that communication between defense counsel and members of the proposed
class “could give the incarcerated men the impression that if they cooperate with
defense counsel in this litigation they will be transferred from the prison or othen/vise
receive privileges." [Record Document 164 at 4-5].

The Court feels that a few observations about the scope of this litigation may
assist the parties going forward.3 Defendants have insisted that interviews with
members of the prospective class are a necessary part of Defendants' factual
investigation. [Record Document 139-1 at 5]. Although the Court does not discount the
possibility that interviews with members of the proposed class might produce some
relevant information, it does not seem likely that these interviews will yield a large
amount of such information.

Information obtained from individual interviews with members of the proposed
class will be relevant primarily to the extent that the information proves or disproves
the existence of policies or procedures that result in inadequate mental health care. If
the Court finds in Plaintiffs’ favor on the merits, the result will be an order requiring

DWCC to institute new policies and procedures related to mental health care. Individual

 

3 The Court offers these observations as an aid to the parties. The Court has not
yet decided whether to certify the class, and nothing in this opinion should be viewed
as binding upon the Couit when it rules on class certification.

11

examples in which mental health care was adequate or inadequate may help this Court
to shape these new policies, but this Court will not order specific injunctive relief
tailored to each individual member of the class. Because the central issue in this case is
Defendants' policies and procedures, it would seem to the Court that Defendants'
records likely contain much of the information that Defendants require in order to
mount a defense.

Turning now to the present stage of litigation, the Court notes that Plaintiffs seek
certification under Rule 23(b)(2). Under that rule, certification is proper if the “party
opposing the class has acted or refused to act on grounds that apply generally to the
class, so that final injunctive relief or corresponding declaratory relief is appropriate
respecting the class as a whole." Fed. R. Civ. P. 23(b)(2). Although certification under
this rule requires class members to “have been harmed in essentially the same way,"
Ma/donado i/. Ochsner C/in/c Founo'., 493 F.3d 521, 524 (5th Cir. 2007) (citing Bo//n i/.
Sears, Roebuc/< & Co., 231 F.3d 970, 975 (5th Cir. 2000)), courts, including the Fifth
Circuit, have consistently held that

certification of a Rule 23(b)(2) class is proper despite the fact that not all

class members may have suffered the injury posed by the class

representatives so long as the challenged policy or practice was generally

applicable to the class as a whole. The requirement focuses on the
defendant and questions whether the defendant has a policy that affects
everyone in the proposed class in a similar fashion.
2 William Rubenstein, et al., /Vei/i/berg on Class Actions § 4:28 (5th ed.) (footnotes
omitted); see M.D. ex re/. $tuckenberg i/. Per/y, 675 F.3d 832, 847 (5th Cir. 2012)

(rejecting a defendant’s argument that (b)(2) certification is only appropriate if the class

claims “are premised on a ‘specific policy [of the State] uniformly affecting_and

12

injuring-each child”’ (emphasis added)). Thus, proof that appropriate mental health
care is currently being provided to some DWCC inmates will not necessarily negate a
finding that systems for providing that care are deficient if, in other cases,
unsatisfactory care is being provided. Similarly, because individual inmates will likely not
have the right to opt out of this Rule 23(b)(2) class,4 individual inmates’ dissatisfaction
with Plaintiffs’ counsel or with the progress of this litigation is likely immaterial unless it
is so severe as to call into question the suitability of Plaintiffs’ counsel to serve as class
counseL

III. Conclusion

In light of the foregoing discussion, IT IS GRDERED that Defendants are to
allow Plaintiffs’ counsel reasonable access to confidential interviews with members of
the proposed class. In light of this order, Plaintiffs’ motion for a preliminary injunction
[Record Document 142] is DENIED AS MOGT.

Defendants' motion to approve class communication [Record Document 139] is
GRANTED. IT IS ORDERED that defense counsel may interview unrepresented
members of the proposed class, However, to lessen the risk of coerced
communications, IT IS FURTHER ORDERED that the following requirements are put

in place:

 

4 The Court notes that although it has discretion to allow class members to opt
out of a Rule 23(b)(2) class, this is most logical in the context of a 23(b)(2) class that
also seeks damages. See fn re Monumenta/ L/'fe Ins. Co., 365 F.3d 408, 417 & n.15 (5th
Cir. 2004); see also Ayers i/. Thom,oson, 358 F.3d 356, 375 (5th Cir. 2004) (quoting
Penson i/. Term/'na/ Trans,o. Co., 634 F.2d 989, 994 (5th Cir. Unit B Jan. 1981)) (“[A]
member of a class certified under Rule 23(b)(2) has no absolute right to opt out of the
class.”).

13

(1) Defense counsel may not interview members of the proposed class who appear
on the list of currently represented persons that Plaintiffs’ counsel will provide by
March 15, 2019;

(2) Before any interview with a member of the proposed class, defense counsel must
inform the inmate of the following:

a. That counsel represents DWCC and each of the named Defendants;
b. That the inmate may decline to speak with defense counsel;
c. That the inmate cannot be punished for refusing to speak with defense
counsel;
d. That the inmate cannot be rewarded for choosing to speak with defense
counsel.
IT IS FURTHER ORDERED that defense counsel are to ensure that Defendants
and their agents do not give members of the proposed class any impression that is
contrary to guarantees (b), (c), and (d) above.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the 1 A{ day of

MarCh, 2019. (
` FOOTE

UNITED ST ‘ DISTRICTJUDGE

 
 
  

14

